DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,504,863 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Re claim 1, US Pat No 9,504,863 B2 discloses a quint configuration fire apparatus (col. 13, line 59), comprising: a chassis (line 60);
a body assembly coupled to the chassis and having a storage area configured to receive a ground ladder and a fire hose (lines 60-61);
a pump (line 61) coupled to the chassis; a water tank (line 61) coupled to the chassis;
a ladder assembly (line 62) having a proximal end that is coupled to the chassis; a single front axle (lines 64-65) coupled to a front end of the chassis; and a single rear axle (lines 65-66) coupled to a rear end of the chassis;
wherein the ladder assembly is extensible to provide a horizontal reach of at least 90 feet (col. 14, lines 5-6), and wherein the center of gravity of at least one of the chassis, the body assembly, the pump, and the water tank are positioned to counterbalance a moment generated by a tip load with the ladder assembly extended to the horizontal reach of at least 90 feet (lines 10-14).
Re claims 2 & 12, US Pat No 9,504,863 B2 discloses further comprising a pedestal coupling the ladder assembly to the chassis and defining an axis about which the ladder assembly is configured to rotate (col. 14, lines 15-18).
Re claims 3 & 13, US Pat No 9,504,863 B2 discloses further comprising a turntable rotatably coupling the proximal end of the ladder assembly to the pedestal such that the ladder assembly is selectively repositionable into a plurality of operating orientations, wherein the horizontal reach is defined between the axis about which the ladder assembly is configured to rotate and a distal end of the ladder assembly, and wherein the vertical height is defined between a distal rung of the ladder assembly and a ground surface (col. 14, lines 19-27).
Re claims 4 & 14, US Pat No 9,504,863 B2 discloses further comprising a cab assembly coupled to the front end of the chassis, wherein the plurality of operating orientations includes a forward position in which the ladder assembly extends over the cab assembly, a rearward position in which the ladder assembly extends away from the cab assembly, and a sideward position in which the ladder assembly extends from a lateral side of the chassis (col. 14, lines 28-35).
Re claims 5 & 15, US Pat No 9,504,863 B2 discloses wherein the plurality of extensible ladder sections includes a first ladder section, a second ladder section, a third ladder section, and a fourth ladder section, wherein the distal end of the ladder assembly is extensible to the horizontal reach of at least 90 feet when the ladder assembly is oriented in the sideward position (col. 14, lines 36-41).
Re claims 6 & 16, US Pat No 9,504,863 B2 discloses further comprising a pair of outriggers coupled to the chassis and moveable between a fully extended position and a retracted position, wherein the pair of outriggers protrude from opposing lateral sides of the chassis when in the fully extended position (col. 14, lines 42-46).
Re claims 7 & 17, US Pat No 9,504,863 B2 discloses wherein a pair of contact pads associated with the pair of outriggers are spaced a distance of no more than 18 feet when the pair of outriggers are in the fully extended position (col. 14, lines 47-50).
Re claims 8 & 18, US Pat No 9,504,863 B2 discloses wherein the single rear axle has a gross axle weight rating of no more than 33,500 pounds (col. 14, lines 51-53).
Re claim 9, US Pat No 9,504,863 B2 discloses further comprising at least one of a leaf spring suspension system and an air suspension system coupling the single solid axle configuration to the chassis (col. 14, lines 54-57).
Re claim 10, US Pat No 9,504,863 B2 discloses further comprising a first independent suspension assembly coupled to the first axle and a second independent suspension assembly coupled to the second axle (col. 14, lines 58-61).
Re claim 11, US Pat No 9,504,863 B2 discloses a fire apparatus (col. 13, line 59), comprising: a chassis (line 60);
a body assembly coupled to the chassis and configured to receive a ground ladder, a fire hose, a pump, and a water tank (lines 60-61);
a ladder assembly (line 62) including a plurality of extensible ladder sections, the ladder assembly having a proximal end that is coupled to the chassis;
a single front axle (lines 64-65) coupled to a front end of the chassis; and a single rear axle (lines 65-66) coupled to a rear end of the chassis;
wherein the ladder assembly is extensible to provide a horizontal reach of at least 90 feet (col. 14, lines 5-6), wherein the ladder assembly is configured to support a tip load, and wherein the center of gravity of at least one of the chassis, the body assembly, the pump, and the water tank are positioned to counterbalance a moment generated by the tip load with the ladder assembly extended to the horizontal reach of at least 90 feet (lines 10-14).
Re claim 19, US Pat No 9,504,863 B2 discloses further comprising at least one of a leaf spring suspension system and an air suspension system coupling the single solid axle configuration to the chassis (col. 14, lines 54-57), or
a first independent suspension assembly coupled to the first axle and a second independent suspension assembly coupled to the second axle (col. 14, lines 58-61).
Re claim 20, US Pat No 9,504,863 B2 discloses a quint configuration fire apparatus (col. 13, line 59), comprising: a chassis (line 60);
a body assembly coupled to the chassis and having a storage area configured to receive a ground ladder and a fire hose (lines 60-61);
a pump (line 61) coupled to the chassis; a water tank (line 61) coupled to the chassis;
a ladder assembly (line 62) having a proximal end that is coupled to the chassis; a single front axle (lines 64-65) coupled to a front end of the chassis; and a single rear axle (lines 65-66) coupled to a rear end of the chassis;
wherein the ladder assembly is extensible to provide a horizontal reach of at least 90 feet (col. 14, lines 5-6) and a vertical height of at least 95 feet (line 7), and wherein the center of gravity of at least one of the chassis, the body assembly, the pump, and the water tank are positioned to counterbalance a moment generated by a tip load with the ladder assembly extended to the horizontal reach of at least 90 feet (lines 10-14).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,597,536 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Re claim 1, US Pat No 9,597,536 B1 discloses a quint configuration fire apparatus (col. 14, line 20), comprising: a chassis (line 21);
a body assembly coupled to the chassis and having a storage area configured to receive a ground ladder and a fire hose (lines 22-24);
a pump (line 25) coupled to the chassis; a water tank (line 26) coupled to the chassis;
a ladder assembly (line 27) having a proximal end that is coupled to the chassis; a single front axle (line 30) coupled to a front end of the chassis; and a single rear axle (line 32) coupled to a rear end of the chassis;
wherein the ladder assembly is extensible to provide a horizontal reach of at least 90 feet (lines 40-41), and wherein the center of gravity of at least one of the chassis, the body assembly, the pump, and the water tank are positioned to counterbalance a moment generated by a tip load with the ladder assembly extended to the horizontal reach of at least 90 feet (lines 45-50).
Re claim 2, US Pat No 9,597,536 B1 discloses further comprising a pedestal coupling the ladder assembly to the chassis and defining an axis about which the ladder assembly is configured to rotate (col. 14, lines 51-54).
Re claim 3, US Pat No 9,597,536 B1 discloses further comprising a turntable rotatably coupling the proximal end of the ladder assembly to the pedestal such that the ladder assembly is selectively repositionable into a plurality of operating orientations, wherein the horizontal reach is defined between the axis about which the ladder assembly is configured to rotate and a distal end of the ladder assembly, and wherein the vertical height is defined between a distal rung of the ladder assembly and a ground surface (col. 14, lines 55-63).
Re claim 4, US Pat No 9,597,536 B1 discloses further comprising a cab assembly coupled to the front end of the chassis, wherein the plurality of operating orientations includes a forward position in which the ladder assembly extends over the cab assembly, a rearward position in which the ladder assembly extends away from the cab assembly, and a sideward position in which the ladder assembly extends from a lateral side of the chassis (col. 14, lines 64-67 through col. 15, lines 1-4).
Re claim 5, US Pat No 9,597,536 B1 discloses wherein the plurality of extensible ladder sections includes a first ladder section, a second ladder section, a third ladder section, and a fourth ladder section, wherein the distal end of the ladder assembly is extensible to the horizontal reach of at least 90 feet when the ladder assembly is oriented in the sideward position (col. 15, lines 5-10).
Re claim 6, US Pat No 9,597,536 B1 discloses further comprising a pair of outriggers coupled to the chassis and moveable between a fully extended position and a retracted position, wherein the pair of outriggers protrude from opposing lateral sides of the chassis when in the fully extended position (col. 15, lines 11-15).
Re claim 7, US Pat No 9,597,536 B1 discloses wherein a pair of contact pads associated with the pair of outriggers are spaced a distance of no more than 18 feet when the pair of outriggers are in the fully extended position (col. 15, lines 16-19).
Re claim 8, US Pat No 9,597,536 B1 discloses wherein the single rear axle has a gross axle weight rating of no more than 33,500 pounds (col. 15, lines 20-22).
Re claim 9, US Pat No 9,597,536 B1 discloses further comprising at least one of a leaf spring suspension system and an air suspension system coupling the single solid axle configuration to the chassis (col. 15, lines 23-26).
Re claim 10, US Pat No 9,597,536 B1 discloses further comprising a first independent suspension assembly coupled to the first axle and a second independent suspension assembly coupled to the second axle (col. 15, lines 27-30).
Re claim 11, US Pat No 9,597,536 B1 discloses a fire apparatus (col. 15, line 31), comprising: a chassis (line 32);
a body assembly coupled to the chassis and configured to receive a ground ladder, a fire hose, a pump, and a water tank (lines 33-35);
a ladder assembly (line 36) including a plurality of extensible ladder sections, the ladder assembly having a proximal end that is coupled to the chassis;
a single front axle (line 39) coupled to a front end of the chassis; and a single rear axle (line 41) coupled to a rear end of the chassis;
wherein the ladder assembly is extensible to provide a horizontal reach of at least 90 feet (lines 49-50), wherein the ladder assembly is configured to support a tip load, and wherein the center of gravity of at least one of the chassis, the body assembly, the pump, and the water tank are positioned to counterbalance a moment generated by the tip load with the ladder assembly extended to the horizontal reach of at least 90 feet (lines 53-58).
Re claim 12, US Pat No 9,597,536 B1 discloses further comprising a pedestal coupling the ladder assembly to the chassis and defining an axis about which the ladder assembly is configured to rotate (col. 15, lines 59-62).
Re claim 13, US Pat No 9,597,536 B1 discloses further comprising a turntable rotatably coupling the proximal end of the ladder assembly to the pedestal such that the ladder assembly is selectively repositionable into a plurality of operating orientations, wherein the horizontal reach is defined between the axis about which the ladder assembly is configured to rotate and a distal end of the ladder assembly, and wherein the vertical height is defined between a distal rung of the ladder assembly and a ground surface (col. 15, lines 63-67 through col. 16, lines 1-2).
Re claim 14, US Pat No 9,597,536 B1 discloses further comprising a cab assembly coupled to the front end of the chassis, wherein the plurality of operating orientations includes a forward position in which the ladder assembly extends over the cab assembly, a rearward position in which the ladder assembly extends away from the cab assembly, and a sideward position in which the ladder assembly extends from a lateral side of the chassis (col. 16, lines 3-10).
Re claim 15, US Pat No 9,597,536 B1 discloses wherein the plurality of extensible ladder sections includes a first ladder section, a second ladder section, a third ladder section, and a fourth ladder section, wherein the distal end of the ladder assembly is extensible to the horizontal reach of at least 90 feet when the ladder assembly is oriented in the sideward position (col. 16, lines 11-16).
Re claim 16, US Pat No 9,597,536 B1 discloses further comprising a pair of outriggers coupled to the chassis and moveable between a fully extended position and a retracted position, wherein the pair of outriggers protrude from opposing lateral sides of the chassis when in the fully extended position (col. 16, lines 17-21).
Re claim 17, US Pat No 9,597,536 B1 discloses wherein a pair of contact pads associated with the pair of outriggers are spaced a distance of no more than 18 feet when the pair of outriggers are in the fully extended position (col. 16, lines 22-25).
Re claim 18, US Pat No 9,597,536 B1 discloses wherein the single rear axle has a gross axle weight rating of no more than 33,500 pounds (col. 16, lines 26-28).
Re claim 19, US Pat No 9,597,536 B1 discloses further comprising at least one of a leaf spring suspension system and an air suspension system coupling the single solid axle configuration to the chassis (col. 16, lines 30-34), or
a first independent suspension assembly coupled to the first axle and a second independent suspension assembly coupled to the second axle (col. 16, lines 35-37).
Re claim 20, US Pat No 9,597,536 B1 discloses a quint configuration fire apparatus (col. 16, line 38), comprising: a chassis (line 39);
a body assembly coupled to the chassis and having a storage area configured to receive a ground ladder and a fire hose (lines 40-42);
a pump (line 43) coupled to the chassis; a water tank (line 44) coupled to the chassis;
a ladder assembly (line 45) having a proximal end that is coupled to the chassis; a single front axle (line 48) coupled to a front end of the chassis; and a single rear axle (line 50) coupled to a rear end of the chassis;
wherein the ladder assembly is extensible to provide a horizontal reach of at least 90 feet (lines 58-59) and a vertical height of at least 95 feet (lines 59-60), and wherein the center of gravity of at least one of the chassis, the body assembly, the pump, and the water tank are positioned to counterbalance a moment generated by a tip load with the ladder assembly extended to the horizontal reach of at least 90 feet (lines 62-66).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 11-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (US Pat No 6,811,161 B1).
Re claims 1, 11 & 20, Anderson shows a quint configuration fire apparatus (figs. 1-4), comprising: a chassis (10);
a body assembly (30/40) coupled to the chassis and having a storage area configured to receive a ground ladder (ladders on top as demonstrated in figure 2) and a fire hose (col. 1, lines 44-45);
a pump (col. 4, lines 44-45) coupled to the chassis; a water tank (col. 4, line 44) coupled to the chassis;
a ladder assembly (Fig. 3, 50) including a plurality of extensible ladder sections, the ladder assembly having a proximal end that is coupled to the chassis; a single front axle (col. 4, line 42) coupled to a front end of the chassis; and a single rear axle (col. 4, line 44) coupled to a rear end of the chassis;
wherein the ladder assembly is extensible to provide a horizontal reach of at least 90 feet and a vertical height of at least 95 feet (col. 7, lines 20-21), and wherein the center of gravity of at least one of the chassis, the body assembly (Fig. 1, 30/40), the pump, and the water tank are positioned to counterbalance a moment generated by a tip load with the ladder assembly extended to the horizontal reach of at least 90 feet (col. 3, lines 30-34 and col. 4, lines 58-62).
Re claims 2 & 12, Anderson shows further comprising a pedestal (Fig. 1, 60) coupling the ladder assembly (50) to the chassis and defining an axis about which the ladder assembly is configured to rotate.
Re claims 3 & 13, Anderson shows further comprising a turntable (Fig. 1, 40) rotatably coupling the proximal end of the ladder assembly (50) to the pedestal (60) such that the ladder assembly is selectively repositionable into a plurality of operating orientations, wherein the horizontal reach is defined between the axis about which the ladder assembly is configured to rotate and a distal end of the ladder assembly, and wherein the vertical height is defined between a distal rung of the ladder assembly and a ground surface.
Re claims 4 & 14, Anderson shows further comprising a cab assembly (Fig. 1, 20) coupled to the front end of the chassis, wherein the plurality of operating orientations includes a forward position in which the ladder assembly extends over the cab assembly, a rearward position in which the ladder assembly extends away from the cab assembly, and a sideward position in which the ladder assembly extends from a lateral side of the chassis (abstract).
Re claims 5 & 15, Anderson shows wherein the plurality of extensible ladder sections includes a first ladder section, a second ladder section, a third ladder section, and a fourth ladder section (Fig. 9, 50, five extensible ladder sections demonstrated), wherein the distal end of the ladder assembly is extensible to the horizontal reach of at least 90 feet when the ladder assembly is oriented in the sideward position (col. 7, lines 20-21).
Re claims 6 & 16, Anderson shows further comprising a pair of outriggers (Fig. 2, 190/200) coupled to the chassis and moveable between a fully extended position (Fig. 11A) and a retracted position (Fig. 10A), wherein the pair of outriggers protrude from opposing lateral sides of the chassis (10) when in the fully extended position.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US Pat No 6,811,161 B1) in view of Nist et al. (US Pat No 4,941,546).
Re claims 7 & 17, Anderson shows wherein a pair of contact pads (Fig. 2, 140) associated with the pair of outriggers (190/200) are spaced a distance when the pair of outriggers are in the fully extended position.
Anderson does not teach a distance of no more than 18 feet when the pair of outriggers are in the fully extended position.
However, Nist et al. teaches a pair of extending outriggers (Fig. 3, 21/32) including a pair of contact pads (39) associated with the pair of outriggers that are spaced a distance of no more than 18 feet when the pair of outriggers are in the fully extended position (col. 1, lines 21-24).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have the contact pads of Anderson spaced at a distance of no more than 18 feet when the pair of outriggers are in the fully extended position as taught by Nist et al. to curtail the width or area they require when deployed (Nist – col. 1, lines 25-34).
Re claims 8 & 18, Anderson as modified by Nist et al. discloses all aspects of the claimed invention including a single rear axle but does not teach a gross axle weight rating of no more than 33,500 pounds. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have the have a gross axle weight rating of no more than 33,500 pounds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is a gross axle weight rating of no more than 33,500 pounds which achieves the recognized result of carrying the vehicle load, as such, the rear axle Anderson is provided to carry the vehicle load, therefore, one of ordinary skill in the art at the time of the effective filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See all In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have a rear axle with a gross axle weight rating of no more than 33,500 pounds to provide proper weight distribution of the vehicle.
Claims 9, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US Pat No 6,811,161 B1) in view of Nist et al. (US Pat No 4,941,546) and further in view of Wen et al. (US Pub No 2004/0155426 A1).
Re claims 9, 10 and 19, Anderson as modified by Nist et al. do not teach further comprising at least one of a leaf spring suspension system and an air suspension system coupling the single solid axle configuration to the chassis, or
a first independent suspension assembly coupled to the first axle and a second independent suspension assembly coupled to the second axle.
However, Wen et al. teaches at least one of a leaf spring suspension system (paragraph 0030) and an air suspension system (paragraph 0032) coupling the single solid axle configuration to the chassis, or
a first independent suspension assembly coupled to the first axle and a second independent suspension assembly coupled to the second axle (Wen discloses a suspension system installed on any single axle and as such would be independent of the same system installed on two separate axles in the same vehicle).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify the axles of Anderson as modified by Nist et al. to include the suspension system taught by Wen et al. to provide proper ride dampening as a suspension system does.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/Primary Examiner, Art Unit 3752